Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 14 July 2022 are acknowledged.
	Claims 1-3, 5-12, and 15-23 are currently pending.  Claims 4 and 13-14 have been cancelled.  Claims 1, 2, 5, and 8-9 have been amended.  Claims 15-23 are newly added.  Claims 1-3, 5-12, and 15-23 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
	
New Rejections 
Claim Rejections – 35 U.S.C. 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 5-12, and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	The instant claims are directed to a hydrogel consisting of 2.5 to 15 weight % of the compound of formula (1) and water.  The applicants’ have argued that the combination of glycyrrhizic acid (a compound of formula 1) with water does not form a hydrogel at values below 20% unless an amine is added per the prior art.  However, that amine is currently excluded by the consisting of language.  Thus it appears that the claims lack sufficient written description as to what component results in a hydrogel if a combination of water and glycyrrhizic acid alone does not instantly hydrogel.  Are additional agents required?  Is there a processing technique that results in this difference?  The prior art meets the claimed components and concentrations, yet applicant argues the property that flows from the structure would not be present. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. Thus the claims lacks sufficient structure for the claimed hydrogel.  


Claim Rejections – 35 U.S.C. 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-3, 5-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwakiri et al. (EP3275447A1).
	Regarding instant claims 1-3 and 5-12, Iwakiri et al. disclose a gel type local anesthetic agent consisting of a local anesthetic having a tertiary amine and glycyrrhizic acid.  See abstract. The aqueous glycyrrhizic acid solution is a homogenous solution with a concentration of 200 mg/ml or less.  See paragraph [0033].  This equates to 20% or less of glycyrrhizic acid in water. 20% or less of glycyrrhizic acid reads on values of 2.5% to 15% and 2.5% to 20%.  Since Iwakiri et al. disclose the same two ingredients in the claimed amount, the resultant product should have the same viscosity, temperature, function in wound care, de-gelation point, and stability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Iwakiri et al. do not mention bis-methoxy PEG-13 PEG-438/PPG-110 SMDI copolymer and thus the hydrogel is deemed free from this component. 
	Thus the instant claims are anticipated by Iwakiri et al., and in the alternative would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to choose between 2.5 and 15% glycyrrhizic acid from the known concentrations of 20% or less as taught by Iwakiri et al. 

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-3, 5-12, and 15-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri et al. (EP3275447A1) in view of Zhang et al. (U.S. Patent Application Publication No. 2012/0053141). 
	Regarding instant claims 1-3 and 5-12, Iwakiri et al. disclose a gel type local anesthetic agent consisting of a local anesthetic having a tertiary amine and glycyrrhizic acid.  See abstract. The aqueous glycyrrhizic acid solution is a homogenous solution with a concentration of 200 mg/ml or less.  See paragraph [0033].  This equates to 20% or less of glycyrrhizic acid in water. 20% or less of glycyrrhizic acid reads on values of 2.5% to 15% and 2.5% to 20%.  Since Iwakiri et al. disclose the same two ingredients in the claimed amount, the resultant product should have the same viscosity, temperature, function in wound care, de-gelation point, and stability. Iwakiri et al. do not mention bis-methoxy PEG-13 PEG-438/PPG-110 SMDI copolymer and thus the hydrogel is deemed free from this component. 
	Iwakiri et al. do not teach isotopes.
	Zhang et al. teach novel uses of glycyrrhizic acid comprising the compound of the invention and a pharmaceutically acceptable carrier.  See abstract.  Zhang et al. teach preparing radiolabeled isotopes of the compound of the invention to determine structures of metabolites.  The isotopes include 14C and 3H (higher atomic mass). See paragraph [0062]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use an isotope of R1 or R2 for analysis to determine metabolites of the compound.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to choose between 2.5 and 15% glycyrrhizic acid from the known concentrations of 20% or less as taught by Iwakiri et al. 

Response to Arguments
	Applicants’ arguments filed 14 July 2022 have been fully considered but they are not persuasive. 
11.	Applicants argued, “None of the compounds of Formula 1 consist of a local anesthetic having a tertiary amine. The amine is required to form a gel. Iwakiri does not teach a gel lacking a local anesthetic and forming at body temperature as instantly claimed.  There is no indication from Iwakiri as to which concentrations of aqueous solutions consisting of water and glycyrrhizic acid would form a gel that remains stable up to body temperature.”
	In response to applicants’ arguments, Iwakiri et al. disclose an aqueous glycyrrhizic acid solution with a concentration of 200 mg/ml or less.  See paragraph [0033].  This equates to 20% or less of glycyrrhizic acid in water.  Thus, Iwakiri et al. disclose the same two ingredients of glycyrrhizic acid and water as instantly claimed which should form a hydrogel.  If a hydrogel does not form from the combination of 2.5% to 15% glycyrrhizic acid with water then raises the question as to what is different in the composition than the prior art.  Does the claim have sufficient written structural description for the claimed property of hydrogel?  Since Iwakiri et al. disclose a combination of less than 20% of glycyrrhizic acid in combination with water it would function in the same manner as instantly claimed and form a hydrogel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming at body temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that this is a property/function of the combination of ingredients and should occur since Iwakiri et al disclose the same combination of ingredients in the same claimed amounts. 
	Thus this rejection is maintained.

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615